Action by plaintiff wife to recover damages for personal injuries, and by plaintiff husband for personal injuries, property damage, expenses incurred and loss of services, as the result of a collision between an automobile driven by plaintiff husband, in which plaintiff wife was riding as a passenger, and a taxicab owned by appellant, at a street intersection in the town of Islip, Long Island. Judgment in favor of respondents unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ.